 

 

Exhibit 10.2

 

FIRST AMENDMENT AGREEMENT
TO
U.S. PB AGREEMENT 

 

AMENDMENT AGREEMENT (“Amendment”) dated as of May 4, 2016 to the U.S. PB
Agreement dated as of December 11, 2013 (the “Agreement”) between BNP Paribas
Prime Brokerage, Inc., on behalf of itself and as agent for the BNPP Entities
(“BNPP PB, Inc.”) and Berwyn Funding LLC (“Customer”). 

 

WHEREAS, the parties hereto desire to amend the Agreement as provided herein;

 

NOW THEREFORE, in consideration of the mutual agreements provided herein, the
parties agree to amend the Agreement as follows:

 

1.Amendment to Exhibit C to the Agreement.

  

The Agreement is hereby amended by adding a new Exhibit C (‘Prime Brokerage
Terms’) in the form attached hereto as Exhibit I. 

 

2.Representations

 

Each party represents to the other party that all representations contained in
the Agreement are true and accurate as of the date of this Amendment and that
such representations are deemed to be given or repeated by each party, as the
case may be, on the date of this Amendment, in each case, however, except for
any representation that refers to a specific date, as to which each party
represents to the other party that such representation is true and accurate as
of such specific date and is deemed to be given or repeated by each party, as
the case may be, as of such specific date. 

 

3.Miscellaneous

  

(a)Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified for such terms in the
Agreement.

 

(b)Entire Agreement. The Agreement as amended and supplemented by this Amendment
constitutes the entire agreement and understanding of the parties with respect
to its subject matter and supersedes all oral communications and prior writings
(except as otherwise provided herein) with respect thereto. Except as expressly
set forth herein, the terms and conditions of the Agreement remain in full force
and effect.

 

(c)Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.

 

(d)Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

 

(e)Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
doctrine).

 

(Signature page follows)

 

1 

 

 

IN WITNESS WHEREOF the parties have executed this Amendment with effect from the
first date specified on the first page of this Amendment.



          BNP PARIBAS PRIME BROKERAGE, INC.   BERWYN FUNDING LLC       /s/
Jeffrey Lowe     /s/ Gerald F. Stahlecker   Name: Jeffrey Lowe   Name: Gerald F.
Stahlecker Title:   Managing Director   Title:   Executive Vice President

    /s/ JP Muir   Name: JP Muir Title:   Managing Director

 

2 

 

 

Exhibit I

 

See attached.

 



3 

 

 

Exhibit C to U.S. PB Agreement – Prime Brokerage Terms

 

The Prime Brokerage Terms (the “PB Terms”) are entered into between Customer and
BNP Paribas Prime Brokerage, Inc. (“BNPP PB”), on behalf of itself and as agent
for the BNPP Entities. The PB Terms are incorporated as an exhibit to the U.S.
PB Agreement (the “Agreement”) and set forth certain additional terms and
conditions on which BNPP PB will open and maintain Accounts (as defined in the
Account Agreement) for margin, execution, settlement and other products or
services for prime brokerage pursuant to the Account Agreement between BNPP PB
and Customer (the “Account Agreement”). In the event of any inconsistency
between any term of the PB Terms and the Account Agreement, the PB Terms shall
control. All capitalized terms used but not defined herein shall have the
meaning set forth in the Agreement. For the avoidance of doubt, “Applicable Law”
shall include the SEC Letter. 

 

1.Prime Brokerage - Customer may maintain brokerage accounts with brokers other
than BNPP PB (“Executing Brokers”) and may from time to time place orders with
an Executing Broker, but designate BNPP PB as its “Prime Broker.”

 

(a)Prime Brokerage Agreements with Executing Brokers. In connection therewith,
Customer hereby requests that BNPP PB act as its Prime Broker and authorizes
BNPP PB (x) to execute an agreement with each Executing Broker with whom
Customer engages in prime brokerage transactions (a “Prime Brokerage
Agreement”), (y) to provide and obtain any relevant information relating to
Customer in order for BNPP PB to establish a prime brokerage relationship on
Customer’s behalf with the Executing Brokers, and (z) to perform any necessary
or useful act as Prime Broker in accordance with the Account Agreement, the PB
Terms or Applicable Law. Customer understands that no order may be legally
accepted by BNPP PB as Prime Broker from an Executing Broker with whom BNPP PB
has not entered into a Prime Brokerage Agreement.

 

(b)Settlement. Customer or its authorized representative will advise BNPP PB
prior to the close of business (New York time) on trade date of the details of
all transactions (the “Trade Data”) effected for it by an Executing Broker. BNPP
PB is authorized to acknowledge, affirm, settle and clear all such transactions.
BNPP PB is further authorized to undertake to resolve any unmatched trade report
received by it from an Executing Broker; however, Customer shall remain
responsible for the ultimate resolution and BNPP PB shall have no responsibility
with respect to Trade Data not correctly transmitted to it on a timely basis by
any person or entity. If Customer has instructed Executing Brokers to send trade
confirmations to Customer in care of BNPP PB, Customer understands that such
confirmations are available to Customer without charge upon request. BNPP PB may
provide the Executing Brokers with any relevant information necessary in

order for the Executing Brokers to settle such trades.



 

(c)Minimum Net Equity. If Customer fails to maintain in its Accounts cash and
securities with a ready market in an amount equal to or exceeding the minimum
net equity required for prime brokerage customers under the SEC Letter for
Customer (the “Minimum Net Equity”), and Customer does not bring its Accounts
into compliance in accordance with Applicable Law, BNPP PB shall notify all
Executing Brokers of this event and may be required by the SEC Letter to DK any
transaction effected for Customer by an Executing Broker without notice to
Customer, in which case all transactions of Customer for that day will be DK’d.
BNPP PB will send a cancellation notification to Customer to offset the prior
notification sent pursuant to Section 1(b) and Customer must settle outstanding
trades directly with the Executing Brokers. “SEC Letter” means the Securities
and Exchange Commission No-Action letter, dated January 25, 1994, relating to
prime brokerage, as amended, supplemented, modified or replaced from time to
time.

 

(d)Settlement in Bulk. BNPP PB may commingle its prime brokerage transactions
with those of other accounts managed by the investment manager of Customer
(“sub-accounts”) for settlement in bulk in accordance with the investment
manager’s instructions. If the net equity of any sub-account is below the
Minimum Net Equity, BNPP PB may be required to DK the entire transaction, in
which case, prior to the DK deadline established by the SEC Letter, the
investment manager may (i) resubmit the bulk trade so as to exclude those
securities which were originally allocated to the sub-account failing to meet
the Minimum Net Equity requirement or (ii) if permissible, re-allocate the
entire prime brokerage transaction to those sub-accounts meeting the Minimum Net
Equity requirement.

 

2.Termination of PB Terms - BNPP PB may terminate the PB Terms at any time for
any reason by giving notice of termination to Customer. In the event of such
termination, BNPP PB continues to have its rights under the SEC Letter to cease
the clearance and settlement of any transactions for Customer executed but not
settled prior to such notice of termination. The PB Terms shall terminate
immediately upon the termination of the Account Agreement.



 

 

 